OPINION — AG — IN THIS CONNECTION IT WILL BE NOTED THAT SINCE, AS IN EFFECT STATED IN YOUR LETTER, (SAID STATEMENT BEING SUPPLEMENTED WITH ORAL STATEMENTS MADE BY YOUR BOARD TO THIS OFFICE), THE LAWS OF KENTUCKY AT THE TIME SAID APPLICANT WAS LICENSED IN SAID STATE BY EXAMINATION (AS WELL AS AT THIS TIME), DID NOT REQUIRE SAID APPLICANT TO HAVE HAD "SIXTY SEMESTER HOURS OF COLLEGE CREDITS" IN ADDITION TO THE COMPLETION OF SAID OTHER REQUIRED COURSES OF STUDY, SET FORTH IN 59 O.S. 1961 164 [59-164](A), YOUR BOARD IS WITHOUT AUTHORITY, EVEN IF IT DESIRES TO DO SO, TO ISSUE A LICENSE TO PRACTICE CHIROPRACTIC IN OKLAHOMA BY RECIPROCITY TO THE APPLICANT MENTIONED IN YOUR LETTER, AND IT IS IMMATERIAL AS TO WHETHER OR NOT SAID APPLICANT HAS ACTUALLY HAD "SIXTY SEMESTER HOURS OF COLLEGE CREDITS" IN ADDITION TO THE COMPLETION OF SAID REQUIRED COURSES OF STUDY. YOUR ANSWER IN NEGATIVE. (FRED HANSEN)